CROW, Chief Judge,
concurring.
I concur fully in the principal opinion, and add that what occurred below is another indication that occasionally there is confusion about the structure of the circuit courts as they now exist under the reorganization brought about by the amendments to Mo. Const. art. V adopted by election August 3, 1976, effective January 2, 1979, and by the implementing legislation, H.B. 1634, Laws 1978, pp. 696-976. Anyone interested in that subject may refer to State ex rel. McNaul v. Bonacker, 711 S.W.2d 566 (Mo.App.1986).